Citation Nr: 0019299	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  93-26 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostatitis. 

2.  Entitlement to service connection for nonspecific 
urethritis. 

3.  Entitlement to service connection for herpes 
progenitalis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran had unverified service from June 1977 to August 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  There is no competent evidence that there are current 
residuals of the in-service prostatitis. 

2.  There is no competent evidence that there are current 
residuals of the in-service nonspecific urethritis.

3.  There is no competent evidence that there are current 
residuals of the in-service herpes progenitalis.


CONCLUSIONS OF LAW

1.  The claim for service connection for prostatitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for nonspecific 
urethritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim for service connection for herpes 
progenitalis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that, on a November 1976 
commission physical examination, the veteran's anus and 
rectum were normal.  The genitourinary system was also 
normal.  The veteran underwent another physical examination 
in March 1977.  Again, the anus, rectum and genitourinary 
system were all normal.  On July 10, 1979, the veteran 
complained of burning and discomfort with urination.  The 
assessment was probable nonspecific urethritis.  On July 17, 
1979, the assessment was nonspecific urethritis.  In August 
1989 he reported that he had no urinary problems at present 
and that he had not had urethral discharge.  On March 18, 
1980, the veteran complained of sores on his penis.  The 
impression was probable herpes.  On May 21, 1980, the veteran 
complained of burning and a feeling of irritation inside the 
penis; the assessment was nonspecific urethritis.  On May 30, 
1980, the assessment was nonspecific urethritis versus 
prostatic congestion.  

On June 10, 1980, it was noted that the veteran had a one-
year history of intermittent urethral discharge and that, for 
the past two to three months, he had a rather persistent 
backache with mild dysuria but not a urethral discharge.  
There was a history of some lower abdominal pain with 
radiation into his testes.  It was also noted that the 
veteran had had intermittent sores on the shaft of his penis.  
Physical examination revealed some small lesions on the shaft 
of the penis that were compatible with herpes progenitalis.  
Rectal examination revealed that the prostate was unenlarged 
and benign in character.  The expressed prostatic secretions 
were normal.  The impression of the doctor was that the 
veteran currently had prostatitis and herpes progenitalis.  

In July 1980, it was noted that the veteran had had symptoms 
of chronic prostatitis.  It was indicated that he did 
somewhat respond to prostate massages, but that he still had 
a backache, some mild dysuria and recurrent bouts of herpes 
progenitalis.  The veteran did not desire any additional 
prostate massages.  In August 1980, it was noted that the 
symptoms of the veteran's prostatitis were still unresolved.  
The provisional diagnosis was chronic prostatitis.  In early 
September 1980, the veteran was hospitalized for three days 
for work-up; the urologic evaluation, including diagnostic 
studies, was within normal limits.  The veteran underwent a 
physical examination in March 1981.  His anus, rectum, and 
genitourinary system were all normal.  In particular, it was 
noted that the veteran had prostatitis in July 1980, but that 
the infection was resolved with medication and that there 
were no recurrences, complications, or sequelae.

From February 1988 to March 1988, the veteran was treated for 
tinea cruris.  On a March 1989 physical examination, it was 
noted that the veteran was circumcised.  No other 
genitourinary abnormalities were noted.  The anus and rectum 
were normal.  From January 1990 to February 1990, the veteran 
was treated for a rash on the groin.  On November 13, 1990, 
the veteran reported that, in addition to his chronic low 
back pain, he began having a sensation of right testicular 
pain.  He indicated that he had not done any strenuous 
activities.  The veteran also denied having any difficulty in 
urine flow or dysuria.  Physical examination revealed that 
there were no masses or lesions on the testicles.  There was 
mild tenderness on the right inferior pole.  The rectal 
examination was normal, but the right lobe was slightly 
enlarged with tenderness.  The urinalysis was within normal 
limits.  The assessment was possible early prostatitis.  On 
November 20, 1990, the veteran underwent a physical 
examination with regard to his low back pain.  It was noted 
that there had not been any bowel or bladder dysfunction.  
However, it was indicated that the veteran had had pain in 
the right testicle, which was suggestive of prostatitis.  It 
was noted that the veteran was currently on an antibiotic 
treatment for that problem.

The veteran underwent a VA general medical examination in 
February 1993.  He reported that he had several episodes of 
prostatitis during service.  In particular, he indicated that 
his first episode was approximately twelve years ago and that 
his last episode was one year ago.  The veteran also noted 
that he was treated for herpes genitalia 12 years ago.  
Physical examination revealed normal circumcised male 
genitalia with no lesions or discharge.  There were no 
testicular masses or cord lesions.  The rectal examination 
revealed that there was a tight, sphincter tone and that the 
prostate was smooth.  The diagnoses were (1) status post 
prostatitis/urethritis, now asymptomatic; and (2) status post 
herpes genitalis, resolved.

In November 1993, the veteran underwent a private 
examination.  He reported that he had had chronic 
prostatitis.  The veteran did not indicate that he had any 
current complaints with regard to the genitourinary system.  
A genitourinary disorder was not found or diagnosed.  Private 
treatment records in 1993 and 1994 and VA examinations in 
1996 and 1998 contain no findings referrable to the 
disabilities at issue.  

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  Further, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was noted during service or during 
the presumption period.  Id. at 496-97.  However, medical 
evidence of noting is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Also, evidence, which is simply information 
recorded by a medical examiner and not enhanced by any 
additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Analysis

The veteran was treated for episodes of prostatitis, 
nonspecific urethritis, and herpes progenitalis in service.  
However, he does not have any current residuals from any of 
those disorders.  See Brammer, 3 Vet. App. at 225; Rabideau, 
2 Vet. App. at 143.  It is true that it was noted in mid-1980 
the veteran's prostatitis was described as being chronic in 
nature.  However, on the March 1981 physical examination, it 
was noted that his prostatitis was resolved and that there 
were no residuals.  While the veteran had possible early 
prostatitis in November 1990, 10 years after the episode in 
mid-1980, he was treated with antibiotics, and the records 
contain no further indications of prostatitis.  There is no 
competent evidence that he currently has prostatitis.  On the 
February 1993 VA examination, the prostate was smooth.  The 
diagnosis was status post prostatitis, now asymptomatic.  
Although it was noted in the medical history section of  a 
November 1993 private examination that the veteran had a 
history of chronic prostatitis, that notation is not 
competent medical evidence of a current disability because it 
was simply information recorded by a medical professional and 
not enhanced by any additional medical comment by that 
examiner.  See LeShore, 8 Vet. App. at 409.  Moreover, there 
were no findings of prostatitis on that examination.  As to 
the urethritis, the diagnosis on the February 1993 VA 
examination was status post urethritis, now asymptomatic.  
With regard to the herpes progenitalis, the veteran was 
treated for an episode of herpes progenitalis in mid-1980.  
He was treated for a rash in the groin area in 1988 and 1990, 
but there is no evidence that he had a recurrence of genital 
herpes during those times.  More important, the February 1993 
VA examiner noted that the genital herpes was resolved. 

In summary, there is no competent evidence of record showing 
that the veteran has a present disability from his in-service 
episodes of prostatitis, nonspecific urethritis, or herpes 
progenitalis.  See 38 C.F.R. § 3.303(b).  Therefore, these 
claims are not well grounded.  See Caluza, 7 Vet. App. at 
506.

Although the RO did not specifically state that it denied the 
veteran's claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
error was not prejudicial to the veteran's claims.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).  The basis 
for the denial, that there was no current evidence of the 
disabilities, is essentially the same determination made here 
in the finding that the claim is not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a).  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted because the veteran has 
not reported the existence of evidence that, if true, would 
make his claims well grounded.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for prostatitis is denied.

Service connection for nonspecific urethritis is denied.

Service connection for herpes progenitalis is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

